FRIENDLY, Circuit Judge,
concurring in the result:
I am not at all convinced that Roy’s Fourth Amendment claims should be dismissed on the ground that, because he had escaped from prison, he had no expectation of privacy “that society is prepared to recognize as ‘reasonable’.” Katz v. United States, 389 U.S. 347, 361, 88 S.Ct. 507, 516, 19 L.Ed.2d 576 (1967) (Harlan, J., concurring). When Justice Harlan’s much-quoted observation is read in context, it becomes apparent that he was speaking of the places where society would be prepared to recognize an individual’s reasonable expectation of privacy,1 not adumbrating a doctrine whereby certain classes of persons could be denied Fourth Amendment protections that would otherwise extend to them. I likewise see no support for the majority’s ruling in Rakas v. Illinois, 439 U.S. 128, 99 S.Ct. 421, 58 L.Ed.2d 387 (1978). The holding in that case, that passengers in a suspected get-away car which the owner was driving had no standing to object to the search of the car and the seizure of a rifle and shells which they did not own, is manifestly irrelevant. So also are the two footnotes in Rakas on which the majority relies. The first of these, see 439 U.S. at 141 n. 9, 99 S.Ct. at 429 n. 9, is addressed to two situations: One, encompassed by a quotation from Jones v. United States, 362 U.S. 257, 267, 80 S.Ct. 725, 734, 4 L.Ed.2d 697 (1960), is that of the thief apprehended on premises being searched; the other is that of a person present in a stolen automobile. The second, see 439 U.S. at 143 n. 12, 99 S.Ct. at 430 n. 12, the beguiling case of “[a] burglar plying his trade in a summer cabin during the off season”, is, as Justice Rehnquist noted, essentially the same as *113that envisioned in the quotation from Jones. The attempt to bring the case of an escapee within the scope of these footnotes by branding Roy "a trespasser on society” is a novel notion, indeed. I have heard of trespassers on land, trespassers on ships, even, although not recently, of trespassers on the case, but never before of a “trespasser on society.” If the metaphor means what it seems to mean it has frightening implications2 which my brothers would be the first to reject if put to the test.
It is true that persons in certain situations do not enjoy the full measure of Fourth Amendment protection. The most notable are the prisoner and the pretrial detainee, see Bell v. Wolfish, 441 U.S. 520, 544-48, 99 S.Ct. 1861, 1877-79, 60 L.Ed.2d 447 (1979). But the restrictions on the Fourth Amendment rights of such persons are only those having a purpose related to their condition of incarceration. As Justice Rehnquist said in Wolfish, supra, 441 U.S. at 546, 99 S.Ct. at 1877, “maintaining institutional security and preserving internal order and discipline are essential goals that may require limitation or retraction of the retained constitutional rights of both convicted prisoners and pretrial detainees.” I can also agree that effective administration of the parole system may require that a parolee submit to a warrantless inspection of his person on a visit to the parole officer, as a majority held in United States v. Thomas, 729 F.2d 120 (2 Cir.1984). Conceivably, although there is no occasion here to decide the point, the importance of placing an escaped prisoner back behind the walls that protected society from him might justify some lowering of the level of probable cause with respect to identification required to effect his arrest as an escapee. But I see nothing in all this that justifies a withdrawal of Fourth Amendment rights when someone is thought to have been engaged in a crime unrelated to the escape and turns out to be an escaped prisoner. Although the picture of an escapee reembarking on a career of crime is not attractive, society should be equal to apprehending him without violating the guarantees of the Fourth Amendment.
The majority’s holding that escapees “should have the same privacy expectations in property in [their] possession inside and outside the prison” seems to me to be not only illogical but unworkable. How could a court realistically transpose what occurred in a Connecticut town and on Connecticut roads on a cold December night into the walls of the MCC in Chicago? Although the majority here speaks only of expectations of privacy in property, it is hard to see why its new analysis should not apply to privacy expectations of whatever sort. Would my brothers really approve if the police here had subjected Roy to the search of body cavities sanctioned for inmates after contact visits in Wolfish, supra, 441 U.S. at 558, 99 S.Ct. at 1884? Beyond all this, a rule allowing police officers to engage in conduct that would violate the Fourth Amendment if practiced on citizens generally and then to justify it on the ground, unknown to the police at the time, that the victim was an escapee, scarcely accords with the important values that the Amendment was meant to protect.3
The majority’s new departure is the more regrettable in that the police officers acted with entire propriety and the suppression order must thus be reversed on traditional grounds. As Judge Meskill indicates, ante *114at 112 n. 4, the discussion by the district judge and in the briefs before us was much confused by focusing on the validity of Roy’s arrest, the legality of which is immaterial since it produced nothing in the way of evidence and need not be used to justify the search, rather than on the search and seizure. The analysis with respect to these is simple and straightforward. The facts recited in the first three paragraphs of Judge Meskill’s discussion of “Background” afforded ample justification for ordering Roy to stop his car and asking for identification. Also significant was the action taken by Martinez and Roy immediately after Officer Mazzamurro radioed for a police car to render assistance. Although this assumed added importance when the officers heard the police transmission after the stop, the evidence that scanners are readily purchased at consumer electronic stores suggests it was reasonable for the officers’ suspicions to be reenforced by what might otherwise have seemed a coincidental departure from the parking lot. Once the legality of the stop is established, Michigan v. Long, — U.S. -, 103 S.Ct. 3469, 77 L.Ed.2d 1201 (1983), supports the search of the passenger compartment and the consequent seizure of the scanner, the ski mask and the binoculars. Long holds that a police officer who has made a Terry stop of an automobile may make a protective search of the passenger compartment limited, to areas in which a weapon might be placed or concealed, if he has a reasonable belief, based on specific and articulable facts and .inferences therefrom, that the suspect is dangerous and may gain immediate control of the weapons. At -, 103 S.Ct. at 3481, 77 L.Ed.2d at 1220. Here, at least from the time they heard the scanner, the police had a reasonable belief that they were in the presence of a potential bank robber who almost certainly had guns. Such a search is justified notwithstanding that, at the time of investigation, the suspect was under the officers’ control. See id. at- - - & n. 16, 103 S.Ct. at 3481-82 & n. 16, 77 L.Ed.2d at 1221-22 & n. 16.
Discovery of the scanner with its plate removed, of the ski mask and the binoculars strongly reinforced the officers’ earlier belief that Roy was an armed robber. The question was where the arms were. Since they were not in the passenger compartment, the officers had good reason to think they must be in the trunk. To be sure, Roy and his confederate might have left their arms at home that night, but then why the ski mask and the binoculars? Under these circumstances the officers would have had probable cause to obtain a warrant to search the trunk, and United States v. Ross, 456 U.S. 798, 800, 823, 102 S.Ct. 2157, 2171, 72 L.Ed.2d 572 (1982), holds that officers “may conduct a probing search of compartments and containers within the vehicle whose contents are not in plain view” as thorough as a magistrate could have authorized if the officers had applied for a search warrant.4 As Ross shows, a “compartment” includes the trunk.
The search and seizure were thus entirely proper and the suppression order should be vacated on that ground. I therefore concur in the judgment of reversal but not in the opinion.

. Thus, a man’s home is, for most purposes, a place where he expects privacy, but objects, activities, or statements that he exposes to the "plain view" of outsiders are not "protected” because no intention to keep them to himself has been exhibited. On the other hand, conversations in the open would not be protected against being overheard, for the expectation of privacy under the circumstances would be unreasonable.
389 U.S. at 361, 88 S.Ct. at 516, citing Hester v. United States, 265 U.S. 57, 44 S.Ct. 445, 68 L.Ed. 898 (1924), the "open fields” case recently reaffirmed in Oliver v. United States, — U.S. -, 104 S.Ct. 1735, 80 L.Ed.2d 214 (1984).


. One is reminded of Maitland's description of the outlaw in early English law:
He who breaks the law has gone to war with the community; the community goes to war with him. It is the right and duty of every man to pursue him, to savage his land, to burn his house, to hunt him down like a wild beast and slay him; for a wild beast he is; not merely he is a 'friendless man’, he is a wolf.
2 Pollock & Maitland, History of English Law 449 (2d ed. 1911).


. There also could hardly be a case where the circularity of the legitimate-expectation-of-privacy test, if carried to an extreme, is more apparent. Until my brothers rendered their opinion, no one would have known that an escapee has no interest in privacy which society is prepared to recognize. If we now know this, it is not because of any articulated expression by society but because the majority have so decided.


. Although the majority in Ross frequently referred to probable cause to suspect the presence of “contraband", its final holding was "that the scope of the warrantless search authorized by [the automobile] exception is no broader and no narrower than a magistrate could legitimately warrant", 456 U.S. at 825, 102 S.Ct. at 2172. This language, together with the logic of the opinion, indicates that Ross applies regardless of the nature of the item seized, so long as the seizure could have been authorized by warrant. As Professor LaFave has observed, this, of course, is not limited to contraband. See 2 LaFave, Search & Seizure § 7.2 at 202-03 (Supp. 1984).